Citation Nr: 1745452	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from December 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The record shows that the Veteran requested a videoconference hearing before a Veterans Law Judge in his October 2012 VA Form 9.  He was initially scheduled for a hearing in May 2014, but he requested for this hearing to be rescheduled.  A subsequent June 2014 letter informed the Veteran that the hearing was rescheduled for September 2014.  However, the Veteran did not attend this hearing, and he provided no explanation for his absence.  Thus, the hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).

In a January 2017 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  A left knee disability, to include degenerative joint disease (DJD), did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

2.  A left knee disability is not caused or aggravated by a service-connected disability, to include a lumbar spine disability.

CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).

2.  A left knee disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the January 2017 Board Remand, the Veteran was afforded a VA examination and medical opinion in February 2017 as to the claimed left knee disability.  The examination report reflects that the examiner thoroughly reviewed the Veteran's past medical history, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the February 2017 VA examination report and VA medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

In this matter, the Veteran contends that he suffers from a left knee disability, which he asserts is due to his service-connected status-post lumbar laminectomy.  See the Veteran's claim dated October 2010.  On review of the record, the Board finds that the preponderance of the evidence is against the claim on both direct and secondary bases.

The Veteran served on active duty from December 1980 to June 1982.  His records include a March 1970 treatment record in which the Veteran reported intermittent left knee pain beginning in 1969; upon examination, it was noted that the Veteran's left knee was stable with full range of motion.  Significantly, the Veteran's December 1980 enlistment examination did not document any left knee diagnosis or complaints; the presumption of soundness therefore applies.  See 38 U.S.C.A. § 1111.

The Veteran's service treatment records (STRs) show that he was treated for an abrasion to the left knee after someone attacked him in July 1981.  However, a joint injury was not indicated at that time.  Pertinently, the Veteran's STRs do not indicate that he suffered from any orthopedic left knee disability during his military service.

Post-service treatment records dated in April 2009 noted the Veteran's report that he felt his knees are going to buckle.  Magnetic resonance imaging (MRI) of the left knee conducted in October 2010 reported that the Veteran had a complex tear of the left medial meniscus with joint effusion and a small Baker's cyst.  In November 2010, it was indicated that the Veteran had an acute onset of left knee pain while squatting down to pick up a heavy object five months prior.  A diagnosis of torn medial meniscus was indicated.  See the VA treatment records dated November 2010.  A partial medial meniscectomy of the left knee was performed in April 2011.

In his October 2012 VA Form 9, the Veteran asserted that his left knee issues are a result of improper bending.

VA treatment records dated in November 2015 indicate a continuing diagnosis of left knee degenerative joint disease (DJD).

Pursuant to the January 2017 Board Remand, the Veteran was afforded a VA examination in February 2017 at which time the examiner confirmed continuing diagnoses of left knee meniscal tear and degenerative arthritis.  With respect to the question of nexus, the examiner determined that "[i]t is less likely as not related to his active military service."  The examiner explained, "[t]he Veteran reports that he did not injure his left knee in the military.  There is no indication that his knee was injured in the military after reviewing his STRs."  The examiner additionally indicated that the Veteran's left knee disabilities are "less than likely as not due to his status-post laminectomy."  The examiner continued, "[t]he Veteran's DJD and meniscal tear is less than likely as not aggravated by the Veteran's status-post laminectomy.  The Veteran separated from the military in 1982.  His first time he complained above left knee pain was in 2010 after he injured his left knee picking up a heavy box."  The examiner further explained, "[h]e was seen on numerous occasions and his gait was normal until his injury.  The Veteran has been obese since his initial treatment here at the Providence VAMC and that will increase his chance of DJD."
When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this matter, the evidence of record demonstrates that the Veteran's diagnosed left knee disability was not incurred in his active duty service, and is not caused or aggravated by his service-connected lumbar spine disability.  Crucially, the findings of the February 2017 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the February 2017 medical opinion was based on a review of the record, including the statements and evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the February 2017 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's active duty service, as well as his service-connected lumbar spine disability, outweighs any medical evidence suggestive of a nexus or aggravation.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed left knee disability was caused/aggravated by his service-connected lumbar spine disability.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his left knee disability is contradicted by the conclusion of the February 2017 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the February 2017 VA opinion to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, however, the Veteran has not contended that he suffered from left knee symptoms dating from his military service.  Moreover, the February 2017 VA examiner specifically considered the lay assertions and inferences contained in the record in rendering the negative nexus opinion.
Considering the overall evidence, including the post-service medical evidence, the February 2017 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the Veteran's claim that he suffers from a left knee disability, which is related to his military service and/or related to or aggravated by his service-connected lumbar spine disability.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


